Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments to the claims, filed 19 August 2020, have overcome some, but not all, of the 35 USC 112(b) rejections set forth in the non-final office action dated 19 March 2020. The remaining 112 rejections, as well as new 112 rejections necessitated by the amendments, are set forth below.
	Applicant argues that the amendments to claims 20 and 22 render the 35 USC 112(f) claim interpretations set forth in the non-final office action dated 19 March 2020 moot (Remarks, page 13). However, the amendments to the claims do not modify the relevant limitations, “a balancing system for balancing the rotor” (claim 20) and “at least one fastener device” (claim 22), and the amendments do not add sufficient structure, material, or acts to perform the claimed functions. Therefore the limitations are still interpreted under 112(f).

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:  
In claim 3, lines 5-6, and again in line 7, “arranged” should be changed to --arranged in--
In claim 16, line 4, “the lead-lag damper arranged” should be changed to --the lead-lag damper is arranged--



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the two strength members and the elastomer material member being arranged on opposite sides of the cage” in lines 15-16. It is unclear whether this requires the two strength members and the elastomer material member to be arranged on opposite sides from each other (for example, the two strength members on one side and the elastomer material member on an opposite side), or if this requires each of the two strength members and the elastomer material member to be arranged such that they each individually extend on/along opposite sides of the cage. As best understood in light of the specification, the claim requires each of the two strength members and the elastomer material member to be arranged 
	Claim 4 recites “the at least one main partition” in line 8; it is unclear whether this refers to the main partition of the inner strength member or the outer strength member.
	Claim 6 recites:
each block adhering to at least one wall of the at least two walls or to the at least one main partition the at least one secondary partition of the inner strength member and to at least one wall of the at least two walls or to one of the at least one main partition and the secondary partition of the outer strength member. (lines 5-10).
This phrasing is generally unclear, for example it is unclear whether the first recitation of “at least one wall of the at least two walls” refers to the inner or outer strength members, and it is unclear exactly how many structures the block must adhere to. For examination purposes, the claim is interpreted as requiring each block to adhere to one of: 
at least one wall of the at least two walls of the inner strength member, 
the at least one main partition of the inner strength member, and 
the at least one secondary partition of the inner strength member
and each block also adheres to one of:
at least one wall of the at least two walls of the outer strength member,
the at least one main partition of the outer strength member, and
the at least one secondary partition of the outer strength member
Claim 7 recites “the block is of constant section” in line 5. Claim 8 recites “the block has a varying section” in lines 5-6. It is unclear what property of the block is “constant” (claim 7) or “varying” (claim 8); for example, this could be referring to a constant/varying sectional area, or a constant/varying thickness, or constant/varying volume. Based on the specification, it appears this should refer to a constant/varying thickness of the block; for examination purposes, the claim is interpreted as such.
Claim 12 recites “is configured in such a manner” in line 6; however, it is unclear which of the preceding structural limitations this refers to (for example, this could refer to the elastomer material or the ball-joint connection). Prior to the amendment it appears this referred to the distribution of the elastomer material; therefore as best understood this refers to the elastomer material.
Claim 12 recites “both sides of the cage” in line 9; there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations “the distribution” in line 2, “both sides of the cage” in line 3 and lines 10-11, “the center of rotation” in line 4, “the center of gravity” in line 5, “the forces” in lines 5-6. There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “the central zone” in line 3 and line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “each blade provided with the lead-lag damper” in line 8; however, each blade already includes a lead-lag damper (as recited in claim 16). Furthermore, it is unclear what specific lead-lag damper “the lead-lag damper” in claim 
 Claims 2, 3, 5, 9-11, 15-20, and 22 are rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	Claim 1 includes the allowable subject matter indicated in the office action dated 19 March 2020, and the reasons for the indication of allowable subject matter are detailed therein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745              

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745